DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 OCT 2021 has been entered.

Response to Amendment
Examiner notes the amendment filed 11 OCT 2021.  The status of the claims is follows:
Claims 1-7 and 20-28 are pending.
Claim 1 is amended.
Claims 8-19 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 and 20-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant newly argues (Page 5, Remarks) that PG 0018 and 0022 of the Specification “describe generating a plasma by using an alternating electric field, which is a capacitively coupled plasma deposition process”.  Applicant then argues that M’Saad ‘489 uses an inductively coupled plasma deposition process (Page 6, Remarks).  Examiner notes that the process of M’Saad ‘489 expressly uses RF power in its process (M’Saad ‘489 Column 13 Lines 19-22) and that Applicant has stipulated that RF power is an alternating electric field (PG 0021 of Specification, “In some embodiments the electric field alternates at a radio frequency).  Applicant’s argument that alternating electric fields are limited to capacitively coupled plasma deposition processes, and therefore necessarily provide support for the term is contradicted at least by the teachings of M’Saad ‘489.  Examiner also cites Park ‘491 (U.S. PGPub 2012/0037491) and Setsuhara ‘854 (U.S. PGPub 2006/0057854) as further rebuttal of Applicant’s 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 20-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires a density of “at least 2 g/cm^3 (hex.)” for the protective substance layer.  The specification does not define or explain the basis for this unit of measurement, and search by the Examiner has not determined a definition for this unit of measurement.  This omission renders the scope of the claim indefinite since it is unclear what densities of material would satisfy the claim.  Claims 2-7 and 20-28 all depend from Claim 1 and do not address this deficiency; notably, Claims 20 and 21 use the term again.  Therefore, Claims 1-7 and 20-28 are held as indefinite.
For the purposes of applying art, Examiner will treat any density based on g/cm^3 or convertible to said units which falls within claimed ranges for Claims 1, 20, and 21 as reading on those claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-5, 20, 21, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over M’Saad ‘489 (U.S. Patent 6,399,489) in view of Knorr ‘431 (U.S. PGPub 2011/0068431) and Varadarajan ‘549 (U.S. PGPub 2014/0356549).  Examiner cites “Carbide” (https://www.britannica.com/print/article/94665 accessed online 16 JUL 2021) for a definition of “carbide” as applicable to Claim 1 and dependents therefrom.
Claim 1 – M’Saad ‘489 teaches a method for manufacturing a semiconductor device (Column 3 Line 28 – Column 4 Line 3; integrated circuits are inherently connected semiconductor devices), the method comprising:
exposing a semiconductor substrate (e.g. Column 1 Lines 6-8, manufacture of integrated circuits) to a plasma (Column 3 Lines 28-30, plasma CVD) to form a protective substance layer on the semiconductor substrate (Column 3 Lines 28-30, low-k barrier layer),
wherein the plasma includes an inert species (Column 3 Lines 30-32, argon desirably included to promote gas dissociation),
wherein the plasma includes one or more selected from the group consisting of: a hydrogen species; a carbon species; and methane (Column 3 Line 
wherein the protective substance layer comprises crystalline silicon carbide and/or amorphous silicon carbide (Column 3 Lines 59-61; deposition of an Si-C-H layer on the substrate; Carbide discloses that carbides are a class of chemical compounds in which carbon is combined with a metallic or semimetallic element; silicon is a metalloid and therefore a semimetallic element, meaning the deposited film is a silicon carbide film.  As materials are inherently crystalline, amorphous, or composite mixtures thereof, the silicon carbide thus deposited is necessarily at least one of crystalline and/or amorphous silicon carbide).
M’Saad ‘489 does not teach or suggest the following limitations of Claim 1:
Wherein the plasma is produced by a capacitively coupled plasma process.
Wherein the protective substance layer has a density of at least 2 g/cm^3 (hex).
M’Saad ‘489 exemplifies inductively coupled plasma processes at Column 5 Lines 29-31; however, M’Saad ‘489 is open to the use of other suitable plasma deposition systems (e.g. Column 13 Lines 16-19).  Knorr ‘431 discloses the use of capacitively coupled HDP-CVD systems (PG 0022) to deposit e.g. silicon carbide (PG 0024) on semiconductor substrates (PG 0022).  Therefore, it would have 
Regarding the claimed density of the protective substance layer (herein silicon carbide material), M’Saad ‘489 / Knorr ‘431 does not expressly teach a density of the silicon carbide material within the claimed range.  M’Saad ‘489 teaches that the silicon carbide is being used as a barrier layer in e.g. a damascene process (Column 15 Lines 8-10) for the purpose of preventing metal diffusion (Column 1 Lines 35-59 for purpose of barrier layers in damascene structures).  Varadarajan ‘549 is drawn to the formation of silicon carbide films (e.g. PG 0024) and teaches that silicon carbide films are known for use as diffusion barrier layers (PG 0072) and teaches that increasing the density of the film improves the diffusion barrier properties of the film (PG 0072).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of M’Saad ‘489 / Knorr ‘431 to control the density of the silicon carbide film such that a film with desired diffusion barrier properties is obtained as suggested by Varadarajan ‘549, as M’Saad ‘489 discloses forming silicon carbide films for use as diffusion barrier layers in damascene processes and Varadarajan ‘549 teaches that the density of 
Claim 2 – M’Saad ‘489 / Knorr ‘431 / Varadarajan ‘549 teaches the method of claim 1, wherein the inert species includes an argon species (M’Saad ‘489 Column 3 Lines 30-32, argon).
Claim 3 – M’Saad ‘489 / Knorr ‘431 / Varadarajan ‘549 teaches the method of claim 1, further comprising:
heating the semiconductor substrate to a temperature of from 300oC to 500oC (M’Saad ‘489 Column 13 Lines 47-48, 350oC – 450oC). 
Claim 4 – M’Saad ‘489 / Knorr ‘431 / Varadarajan ‘549 teaches the method of claim 1, further comprising:
providing an alternating electric field (M’Saad ‘489 Column 13 Lines 19-22, RF power; Applicant stipulates that RF is an alternating field); and
exposing a gas to the alternating electric field (M’Saad ‘489 Column 13 Lines 10-19),
wherein the electric field alternates at a radio frequency (M’Saad ‘489 Column 13 Lines 19-22).
Claim 5 – M’Saad ‘489 / Knorr ‘431 / Varadarajan ‘549 teaches the method of claim 1, wherein the plasma is held to a pressure of less than or equal to atmospheric pressure (M’Saad ‘489 Column 12 Lines 36-37, chamber pressure of 5-10 mTorr).
Claims 20 and 21 – M’Saad ‘489 / Knorr ‘431 / Varadarajan ‘549 render obvious the claimed densities of Claims 20 and 21 for the same reasons as discussed in the rejection of Claim 1.  M’Saad ‘489 / Knorr ‘431 does not expressly teach a density of the silicon carbide material within the claimed range.  M’Saad ‘489 teaches that the silicon 
Claims 23-24 - For each of Claims 23 and 24, M’Saad ‘489 / Knorr ‘431 / Varadarajan ‘549 does not expressly teach that the deposited silicon carbide layer has the individually claimed absorption spectrum properties.  M’Saad ‘489 / Knorr ‘431 / Varadarajan ‘549 teaches a product appearing to be substantially identical to that claimed by Applicant, made in a fashion substantially identical to that claimed by Applicant.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01(I).
Claim 25 – M’Saad ‘489 / Knorr ‘431 / Varadarajan ‘549 teaches the method of Claim 1, further comprising forming a device structure layer on the protective substance layer (M’Saad ‘489 Column 14 Lines 61-64, additional layers inclusive of dielectric, metal, semiconducting material, or other materials may be deposited; M’Saad ‘489 
Claim 26 – M’Saad ‘489 / Knorr ‘431 / Varadarajan ‘549 teaches the method of Claim 25, wherein the protective substance layer is deposited in situ on the semiconductor substrate (M’Saad ‘489 Column 15 Lines 8 -27, multiple layers including the barrier layer may be deposited in the same chamber; all layers deposited in the same chamber are deposited in situ to that chamber).
Claims 27 and 28 - M’Saad ‘489 / Knorr ‘431 / Varadarajan ‘549 teaches the method of claim 1, but does not expressly teach polymer content of the protective substance layer.  M’Saad ‘489 discloses non-polymeric precursors suitable for the formation of silicon carbide (Column 3 Line 36, methane; Column 3 Line 53, monosilane).  The selection of a known material based on its suitability for its intended use has been shown to support a prima facie obviousness determination. Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Since the polymer content of the precursors is 0% (methane and silane do not have repeating units and by definition cannot be polymers), and given the presence of argon to further aid in dissociation of the precursors (M’Saad ‘489 Column 3 Lines 30-32), there is no evidence that polymer would be present in the deposited silicon carbide.  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over M’Saad ‘489 / Knorr ‘431 / Varadarajan ‘549 as applied to claim 1 above, and further in view of Rajagopalan ‘555 (U.S. PGPub 2005/0233555).
Claim 6 – M’Saad ‘489 / Knorr ‘431 / Varadarajan ‘549 teaches the method of claim 1, but does not fairly teach or suggest the limitation of -10-1012-2422 / 2017P50544USremoving an oxide from the 
M’Saad ‘489 is preferentially drawn towards damascene and dual damascene processes (Column 15 Line 8 – Column 16 Line 6); of particular note is the deposition of a barrier layer on a copper layer (Column 15 Lines 41-42, copper layer 514 followed by second barrier layer 516), this barrier layer being the alkane silane barrier layer discussed previously (Column 15 Line 65 – Column 16 Line 1).
Rajagopalan ‘555 teaches methods for improving adhesion of e.g. dielectric barrier layers (PG 0035, silicon carbide layer; PG 0027, desired dielectric constant of less than 4) to conductive layers (e.g. PG 0007, copper layers) in dual damascene methods (PG 0009-0010) by removing oxides from the conductive layer surface before depositing the barrier layer (PG 0035-0039 for the process; PG 0010, the presence of incidental oxides on the conductive layer inhibits the adhesion of further deposited layers).  The barrier layer is then deposited directly on the conductive layer.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of M’Saad ‘489 / Knorr ‘431 / Varadarajan ‘549 to modify its dual damascene process as suggested by Rajagopalan ‘555, as the adhesion of the silicon carbide layer deposited on the copper layer of M’Saad ‘489 can be advantageously increased by the plasma treatment of Rajagopalan ‘555 to remove incidental oxides which may form during planarization.  Examiner considers the semiconductor substrate to include the substrate and all layers present thereon 
Claim 7 – M’Saad ‘489 / Knorr ‘431 / Varadarajan ‘549 / Rajagopalan ’555 teach the method of claim 6, wherein removing the oxide from the semiconductor substrate comprises:
setting the semiconductor substrate in a chamber (Rajagopalan ’555 PG 0037, substrate in processing chamber); and
before exposing the semiconductor substrate to the plasma, removing the oxide from the semiconductor substrate while the semiconductor substrate is in the chamber (Rajagopalan ’555 PG 0038 teaches thermally enhanced oxide removal processes; alternatively, as “the plasma” is referring to the plasma of Claim 1, which as presently interpreted is the alkane silane precursor with argon disclosed in M’Saad ‘489, Rajagopalan ‘555 alternatively renders obvious exposure of the substrate to a different plasma other than “the plasma” of Claim 1 before exposure to said “the plasma”).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over M’Saad ‘489 / Knorr ‘431 / Varadarajan ‘549 as applied to claim 1 above, and further in view of Howell ‘664 (U.S. PGPub 2011/0203664).
Claim 22 - M’Saad ‘489 / Knorr ‘431 / Varadarajan ‘549 teaches the method of claim 1, but does not fairly teach or suggest the limitation of the protective substance layer having a break-through voltage of more than 1 kilovolt / micron.  M’Saad ‘489 teaches the formation of integrated circuits (M’Saad ‘489 Column 11 Lines 53-59) which 

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 11 OCT 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Knorr ‘431 and Varadarajan ‘549 in combination with M’Saad ‘489.
Applicant argues (Pages 6-7) that M’Saad ‘489 does not teach or suggest capacitively coupled plasma.  Examiner agrees and withdraws the previous rejection.  However, upon further search and consideration, Examiner cites Knorr ‘431 specifically to address this limitation and, in combination with the teachings of M’Saad ‘489 and Varadarajan ‘549, address all limitations of Claim 1 as newly amended.
The remainder of Applicant's arguments filed 11 OCT 2021 have been fully considered but they are not persuasive.
Applicant argues (Pages 5-7) that capacitively coupled plasma processes typically produce far less dense layers than the densities recited in the claims.  Examiner refers to the Wikipedia links cited by Applicant (attached herewith as ICP Wikipedia and CCP Wikipedia).  Neither of these references discusses density of formed materials, let alone density of the claimed materials.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.
Applicant does not specifically and separately argue Claims 2-7 and Claims 20-28 other than as allowable by dependence from Claim 1.  As Claim 1 is not held to be presently allowable, and in the absence of arguments specifically showing how these claims distinguish over the prior art, Examiner maintains the propriety of these rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712          

/MICHAEL B CLEVELAND/             Supervisory Patent Examiner, Art Unit 1712